Case 19-05312-wlh   Doc 69       Filed 01/27/20 Entered 01/27/20 10:15:12       Desc Main
                                 Document     Page 1 of 13




  IT IS ORDERED as set forth below:



   Date: January 27, 2020
                                                   _____________________________________
                                                              Wendy L. Hagenau
                                                         U.S. Bankruptcy Court Judge

_______________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:                                         CASE NO. 18-63282-WLH

 HRN GROUP, LLC,                                CHAPTER 7

                    Debtor,



 HRN GROUP, LLC,                                AP NO. 19-5312-WLH

                    Plaintiff,

 v.

 OCWEN LOAN SERVICING, LLC,
 WELLS FARGO BANK, NATIONAL
 ASSOCIATION AS TRUSTEE FOR
 SOUNDVIEW HOME LOAN TRUST 2007-
 OPTI, ASSET-BACKED CERTIFICATES,
 SERIES 2007- OPTI, PHH MORTGAGE
 SERVICES, AND NEW REZ, LLC, ET AL.

                    Defendants.

  ORDER DISMISSING CASE AS TO OCWEN LOAN SERVICING, LLC, WELLS
FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR SOUNDVIEW HOME
 LOAN TRUST 2007-OPTI, ASSET-BACKED CERTIFICATES, SERIES 2007- OPTI,
            PHH MORTGAGE SERVICES, AND NEW REZ, LLC

                                            1
Case 19-05312-wlh       Doc 69     Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document     Page 2 of 13


       THIS MATTER is before the Court on the Motion to Dismiss filed by Ocwen Loan

Servicing, LLC (“Ocwen”), Wells Fargo Bank, National Association As Trustee For Soundview

Home Loan Trust 2007-OPTI, Asset-Backed Certificates, Series 2007- OPTI (“Wells Fargo”),

PHH Mortgage Services (“PHH”), and New Rez, LLC (collectively the “Ocwen Defendants”)

(Doc. No. 29) (the “Motion”).

       HRN Group, LLC (“HRN”) filed a voluntary petition under Chapter 7 of the Bankruptcy

Code on August 7, 2018. Wells Fargo filed a motion for relief from the stay to initiate and conclude

a dispossessory proceeding on real property located at 4596 Meadow Creek Path, Lithonia,

Georgia on which Wells Fargo had foreclosed in 2016 pre-petition (“Wells Fargo MFR”) (Doc.

No. 13). On September 27, 2018, the Wells Fargo MFR came before the Court for hearing. The

Court noted the foreclosure had already occurred and the matter to be resolved was possession of

the property, the Trustee had no objection to the lifting of the stay, and litigation between the

parties should continue in state court. The Court therefore granted the Wells Fargo MFR. No

appeal was taken.

       On October 1, 2019, Danitta-Ross a.k.a. Danitta-Ross: Morton, purportedly on behalf of

HRN filed the complaint against the Ocwen Defendants and others. Liberally construed, the

complaint challenges the right of various creditors to seek relief from the stay and foreclose,

alleging fraudulent actions. Plaintiff asks the Court to reverse its prior orders granting the Wells

Fargo MFR (Count 1), and seeks injunctions against disposition of several properties including

4596 Meadow Creek Path, on the basis the security deeds against the properties are fraudulent and

the creditors lack standing to seek relief as to the properties. Count I mentions PHH and New Rez

as servicer and holder subsequent to Wells Fargo. Count 6 of the complaint mentions PHH and

New Rez in relation to property at 35 Ingraham Street a.k.a. 6 Oak Avenue, Hempstead, New York


                                                 2
Case 19-05312-wlh        Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document     Page 3 of 13


without asserting any allegations. The Court sees no allegations as to Ocwen. Plaintiff also seeks

in its general conclusion an order requiring all credit reporting agencies to correct all negative

information regarding the properties.

       The Ocwen Defendants filed the Motion seeking dismissal of the complaint with prejudice

because Plaintiff is not represented by counsel, as an improper “shotgun pleading” under Fed. R.

Bankr. P. 7008, and for failing to state a claim upon which relief can be granted in accordance with

Rule 7012 of the Federal Rules of Bankruptcy Procedure, which incorporates Rule 12(b)(6) of the

Federal Rules of Civil Procedure. As Plaintiff has failed to respond to the Motion, the Motion is

deemed unopposed. See BLR 7007-1(c).

       Dismissal

       Lack of Counsel

       The Ocwen Defendants seek dismissal of the complaint because the Plaintiff is not an

individual and does not have counsel. It is well established in the Eleventh Circuit that a

corporation may not appear in federal court without an attorney. National Independent Theatre

Exhibitors, Inc. v. Buena Vista Distribution Company, 748 F.2d 602, 609 (11th Cir. 1984). While

individual parties may plead and conduct their own cases personally pursuant to 28 U.S.C. § 1654,

a corporation and its sole shareholder are still “separate legal persons.” In Palazzo v. Gulf Oil

Corporation, 764 F.2d 1381, 1385 (11th Cir. 1985), cert. denied, 474 U.S. 1058 (1986), the

Eleventh Circuit confirmed that because a corporation is an artificial entity that can only act

through agents, it simply cannot appear in court acting “pro se.” This is true even when the person

seeking to represent the corporation is its president or major shareholder. As the Court has

explained on several occasions, a Georgia limited liability company is a corporation and requires

separate representation. See Winzer v. EHCA Dunwoody, LLC, 277 Ga. App. 710, 713-14 (2006)


                                                 3
Case 19-05312-wlh       Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                  Document     Page 4 of 13


(cites omitted).

       HRN Group, LLC is a different entity from Ms. Morton, and it must have representation

in order to participate in court proceedings. The Court has informed Ms. Morton of this numerous

times. On September 25, 2018, the Court entered an Order to show cause why the case should not

be dismissed, directing the Debtor to retain counsel or appear before the Court on October 4, 2018,

to explain the lack of counsel. In that notice, the Court cited to numerous Eleventh Circuit cases

requiring a corporation to appear through an attorney. Ms. Morton appeared at a hearing on

September 27, 2018. The Court informed her that since the Debtor was a corporation, it needed

an attorney in order to participate in any court proceedings. Nevertheless, the Court allowed her

to speak that day with the admonition that the Debtor must retain counsel for any future hearings

and that Ms. Morton would not be allowed to speak on behalf of the corporate Debtor. Ms. Morton

argued the Debtor was a limited liability company and not a corporation and that the Debtor need

not obtain counsel. The Court disagreed with her position. At the Show Cause hearing on October

4, the Debtor did not appear with counsel. Instead, Ms. Morton again appeared and stated her

contention that a limited liability company was not a corporation and the Debtor was not required

to obtain counsel. The Court reiterated that counsel was required, citing several Eleventh Circuit

and other court decisions to that effect. Nevertheless, the Court gave the Debtor until October 24,

2018 to obtain counsel. On October 24, 2018, Kim King appeared as counsel on behalf of the

Debtor.

       On March 1, 2019, Ms. King filed a motion to withdraw as attorney of record for the

Debtor. The motion to withdraw omitted several items required under the local bankruptcy rules,

and it was not immediately granted. At the hearing on March 7, 2019, Ms. King appeared to

explain to the Court that she had requested to withdraw. On September 26, 2019, Ms. King


                                                4
Case 19-05312-wlh        Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document     Page 5 of 13


appeared at a hearing and reiterated her need to withdraw as counsel for the Debtor. Ms. Morton,

as the sole member of the Debtor, agreed that Ms. King could withdraw, and the Court permitted

her withdrawal at that time. The Court reminded Ms. Morton of the earlier hearings and rulings

requiring the Debtor to obtain counsel in order to participate in Court hearings. Nevertheless, the

Debtor has not retained counsel and Ms. Morton continues to file documents on her own allegedly

on behalf of the Debtor. Because the Debtor does not have counsel in this adversary proceeding,

it cannot participate and dismissal is appropriate.

       Failure to Comply with Rule 8

       The Ocwen Defendants alternatively seek dismissal of the complaint pursuant to Fed. R.

Civ. P. 8, made applicable to this case by Fed. R. Bankr. 7008, for failing to satisfy basic pleading

standards. Rule 8 of the Federal Rules of Civil Procedure provides that “each allegation must be

simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). A complaint must include more than “’naked

assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. at 557)). To properly comply with Rule 8(a), made

applicable by Fed. R. Bankr. P. 7008, a plaintiff is required to demonstrate a valid basis of each

cause of action brought, setting forth “enough factual matter (taken as true) to suggest [each]

required element.” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007)).

       The complaint fails to satisfy the requirements of Rule 8. Count 1 of the complaint seems

to assert Wells Fargo is not the holder of the note related to 4596 Meadow Creek Path, but it is full

of conclusory, vague, and immaterial facts that make it difficult to decipher a specific cause of

action. Count 6 of the complaint mentions PHH and New Rez in relation to property at 35

Ingraham Street a.k.a. 6 Oak Avenue, Hempstead, New York, but does not state any additional


                                                  5
Case 19-05312-wlh        Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document     Page 6 of 13


allegations. The complaint does not indicate what PHH and New Rez did, much less provide a

clear statement of what they might have done that was wrong. The complaint does not mention

Ocwen, much less assert a discernable claim against it. Plaintiff has offered no factual basis in

support of a claim against Ocwen. The “conclusion” of the complaint cites a number of statutes

which the respondents are alleged to have violated.

       The allegations are in the nature of a shotgun pleading and do not adequately plead a claim

against the Ocwen Defendants. A shotgun pleading fails in one way or another to give the

defendants adequate notice of the claims against them and the grounds upon which each claim

rests. Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015)

(identifying four rough types or categories of shotgun pleadings); see Sledge v. Goodyear Dunlop

Tires N. Am., Ltd., 275 F.3d 1014, 1018 n. 8 (11th Cir.2001) (“The failure of the plaintiff to

identify his claims with sufficient clarity to enable the defendant to frame a [responsive] pleading

constitutes shotgun pleading.”); see also Boatman v. Town of Oakland, 76 F.3d 341, 343 n. 6 (11th

Cir.1996) (characterizing a complaint that failed to place a defendant on notice of what the claim

was and the grounds upon which it rested as a shotgun pleading). As a result, shotgun pleadings

fail to achieve the purpose of Rule 8(a)’s pleading standards to provide defendants with “fair notice

of what the claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555.

       Although Plaintiff is proceeding in this action pro se, that does not relieve it of the

requirement of drafting a well-pleaded complaint. While courts typically afford pro se plaintiffs

more latitude with regard to pleading standards, “[e]ven a pro se litigant is required to comply with

the rules of procedure.” LaCroix, 627 Fed.App'x. at 818; see also Peterson v. Atlanta Hous. Auth.,

998 F.2d 904, 912 (11th Cir. 1993) (noting that a “court’s duty to liberally construe a plaintiff's

complaint in the face of a motion to dismiss is not the equivalent of a duty to re-write it for [the


                                                 6
Case 19-05312-wlh          Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                     Document     Page 7 of 13


plaintiff].”). The complaint therefore fails to meet the pleading standards of Fed. R. Bankr. P.

7008.

          Failure to State a Claim

          The Ocwen Defendants alternatively seek dismissal of the Complaint pursuant to Federal

Rule of Bankruptcy Procedure 12(b)(6) for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). A complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)). A complaint is plausible

on its face when the plaintiff pleads factual content necessary for the court to draw the reasonable

inference the defendant is liable for the conduct alleged. Id.

          While the plausibility standard “asks for more than a sheer possibility that a defendant has

acted unlawfully,” Iqbal, 556 U.S. at 678, the purpose of a motion to dismiss is not to resolve

disputed facts or decide the merits of a case. Rather, the purpose of a motion to dismiss is to ensure

the plaintiff has provided notice of the grounds which entitle him to relief. Twombly, 550 U.S. at

561. The facts alleged must be taken as true, and dismissal is inappropriate merely because it

appears unlikely the plaintiff can prove those facts or will ultimately prevail on the merits. Official

Comm. of Unsecured Creditors of Tousa, Inc. v. Technical Olympic, S.A. (In re Tousa), 437 B.R.

447, 452 (Bankr. S.D. Fla. 2010) (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 231 (3d Cir.

2008)).

          With these pleading standards in mind, the complaint falls short of plausibly demonstrating

the Ocwen Defendant’s alleged liability. Plaintiff seems to contend the Wells Fargo MFR should

not have been granted because the movants lacked standing. The Court’s granting of the Wells

Fargo MFR was not a finding on the validity of the arguments of the parties on the underlying


                                                   7
Case 19-05312-wlh       Doc 69     Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document     Page 8 of 13


issue. The purpose of a relief from stay proceeding is simply to determine “whether a creditor has

a colorable claim to property of the estate.” Grella v. Salem Five Cent Bank, 42 F.3d 26, 32 (1st

Cir. 1994); In re Lebbos, 455 B.R. 607, 615 (Bankr. E.D. Mich. 2011); In re Fontaine, 2011 WL

1930620 (Bankr. N.D. Ga. Apr. 12, 2011). “[T]he decision to lift the stay is not an adjudication

of the validity or avoidability of the claim, but only a determination that the creditor’s claim is

sufficiently plausible to allow its prosecution elsewhere.” Grella, 42 F.3d at 34.

       The Court found the foreclosure sale had already occurred and Wells Fargo established a

colorable claim for relief. The Court’s ruling did not determine that HRN has no defense or deprive

HRN or Ms. Morton of any right to contest in another court the authority of the moving parties to

conduct the foreclosure or dispossessory action. The Court simply ruled that the bankruptcy estate

has no further interest in the property or the outcome of the dispute, and the dispute was best left

to other courts to resolve. No appeal was taken from the Wells Fargo MFR. The complaint pleads

no basis for relief as to the Wells Fargo MFR.

       Although Plaintiff did not cite to it, Plaintiff’s claim could be construed as a request to

reconsider the Court’s order granting stay relief. To the extent the complaint could be construed

as a motion under Bankruptcy Rule 9023 to reconsider the court’s earlier orders, it must be denied

as untimely. Under Bankruptcy Rule 9023, motions to reconsider must be filed within 14 days of

entry of the judgment. See State of Fla. Dept. of Rev. v. Brandt (In re Southeast Bank Corp.), 97

F.3d 476, 478 (11th Cir. 1996). Plaintiff’s request is not timely under Bankruptcy Rule 9023, so

it must proceed under Bankruptcy Rule 9024 and Fed. R. Civ. P. 60. Garcia v. Rushmore Loan

Mgmt. Servs. (In re Garcia), Nos. 15-10374 BKT, 16-00094, 2017 WL 2062866, at *1 (Bankr.

D.P.R. May 12, 2017). It must be denied, however, because it fails to set forth any cognizable

grounds for relief under Fed. R. Civ. P. 60. Plaintiff’s complaint does not state a basis for


                                                 8
Case 19-05312-wlh        Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12              Desc Main
                                   Document     Page 9 of 13


reconsidering the Court’s order on the Wells Fargo MFR. As stated above, the order did not

adjudicate Wells Fargo, PHH, or New Rez’s standing or any defenses of the Debtor, but the Court

allowed those claims to proceed in another jurisdiction. The Trustee of the bankruptcy estate stated

no interest in the property and no bankruptcy purpose would be served by this Court adjudicating

those rights.

       Wells Fargo presented a colorable claim it was the holder of the note, but any defense of

the Debtor to Wells Fargo’s standing including allegations of fraud in the chain of title are

preserved for the appropriate non-bankruptcy forum.          The Court also noted the matter of

possession of the property could continue in state court. No claim for reconsideration of the

Court’s order granting stay relief has been stated. Consequently, Plaintiff has failed to state claims

in accordance with the pleading requirements in accordance with Rule 12(b)(6) and should be

dismissed.

       Beyond complaining about the Court granting the Wells Fargo MFR, the complaint fails

to provide the Ocwen Defendants with fair notice of Plaintiff’s claims and the grounds upon which

they rest and makes it impossible for the Court and the Ocwen Defendants to discern which

allegations are brought against the Ocwen Defendants. As discussed above, the allegations as to

PHH and New Rez in Count 1 are that they were servicer and holder subsequent to Wells Fargo;

no wrongful acts are alleged. PHH and New Rez are also mentioned in Count 6 in relation to

property at 35 Ingraham Street a.k.a. 6 Oak Avenue, Hempstead, New York, but again no specific

acts are identified, and no specific claims are alleged. The complaint does not include any

allegations as to Ocwen. Consequently, Plaintiff has failed to state claims in accordance with the

pleading requirements in accordance with Rule 12(b)(6) and the complaint should be dismissed as

to the Ocwen Defendants


                                                  9
Case 19-05312-wlh        Doc 69     Filed 01/27/20 Entered 01/27/20 10:15:12              Desc Main
                                   Document      Page 10 of 13


       Prejudice

       While the Ocwen Defendants seek dismissal with prejudice, the presumption is in favor of

a dismissal without prejudice. “[A] dismissal with prejudice is an extreme sanction that may be

properly imposed only when: (1) a party engages in a clear pattern of delay or willful contempt

(contumacious conduct); and (2) the [ . . .] court specifically finds that lesser sanctions would not

suffice.” Dinardo v. Palm Beach County Cir. Ct. Judge, 199 F. App’x 731, 735 (11th Cir. 2006)

(internal quotations and citations omitted) (emphasis in original); Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985) (explaining dismissal with prejudice is considered a “sanction of last

resort”). Dismissal is warranted because the Debtor must have counsel and because the complaint

does not state a claim for relief, but the extreme circumstances necessary for dismissal with

prejudice are not present in this case.

       Abstention

       Even if the case were not dismissed, the Court would abstain from hearing it under 28

U.S.C. § 1334(c). Under 28 U.S.C. § 1334(c)(1), the Court has discretion to abstain from hearing

a case “in the interest of justice, or in the interest of comity with State courts or respect for state

law.” Id. Courts may exercise their authority to abstain sua sponte. Carver v. Carver, 954 F.2d

1573, 1579 (11th Cir. 1992).

       Courts employ a multifactor test to determine whether abstention is appropriate. Courts

consider the following nonexclusive factors:

       (1) the effect, or lack thereof, on the efficient administration of the bankruptcy
       estate if the discretionary abstention is exercised;
       (2) the extent to which state law issues predominate over bankruptcy issues;
       (3) the difficulty or unsettled nature of the applicable law;
       (4) the presence of related proceedings commenced in state court or other non-
       bankruptcy court;
       (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334;
       (6) the degree of relatedness or remoteness of the proceeding to the main

                                                  10
Case 19-05312-wlh        Doc 69     Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document      Page 11 of 13


       bankruptcy case;
       (7) the substance rather than form of an asserted “core” proceeding;
       (8) the feasibility of severing state law claims from core bankruptcy matters to
       allow judgments to be entered in state court with enforcement left to the bankruptcy
       court;
       (9) the burden of the bankruptcy court’s docket;
       (10) the likelihood that the commencement of the proceeding in bankruptcy court
       involves forum shopping by one of the parties;
       (11) the existence of a right to a jury trial; and
       (12) the presence in the proceeding of non-debtor parties.

Ret. Sys. of Alabama v. J.P. Morgan Chase & Co., 285 B.R. 519, 530–31 (M.D. Ala. 2002).

       These factors weigh heavily in favor of abstention in this adversary proceeding. First, state

law issues predominate the bankruptcy issues and this proceeding is, at best, loosely related to

Plaintiff’s bankruptcy case. Plaintiff appears to contest the Ocwen Defendants’ standing and right

to possession of the property at 4596 Meadow Creek Path after foreclosure. Plaintiff also seems

to contest the Ocwen Defendants standing to seek relief as to property at 35 Ingraham Street a.k.a.

6 Oak Avenue, Hempstead, New York. These are not causes of action created by the Bankruptcy

Code and do not arise only in bankruptcy proceedings. Indeed, matters of standing and possession

can and do exist outside the bankruptcy context. As the Court has previously noted, the matter of

possession of the property can be litigated in state court.

       Further, the outcome of this adversary proceeding cannot conceivably have any effect on

the bankruptcy case because there is no estate being administered in bankruptcy. While the filing

of a voluntary bankruptcy creates an estate comprised of all legal or equitable interest of the debtor

in property, 11 U.S.C. § 541, the foreclosure of 4596 Meadow Creek Path occurred before the

bankruptcy case was filed. Under Georgia law, a valid foreclosure divests all the debtor’s right

and title in the property. See Pearson v. Fleet Fin. Center, Inc. (In re Pearson), 75 B.R. 254, 255

(Bankr. N.D. Ga. 1985). Thus, the Debtor had no interest in the subject property when the case

was filed, and the property was not subject to administration in the Debtor’s bankruptcy estate.

                                                 11
Case 19-05312-wlh        Doc 69     Filed 01/27/20 Entered 01/27/20 10:15:12             Desc Main
                                   Document      Page 12 of 13


       Further, a no asset corporate Chapter 7 case, like HRN’s case, serves no bankruptcy

purpose. The only purpose of a corporate Chapter 7 case is to permit the fair and orderly

liquidation of corporate assets. Where there are no assets of the estate that can be distributed to

creditors, the case serves no bankruptcy purpose. See In re Int’l Zinc Coatings & Chemical Corp.,

355 B.R. 76, 85 (Bankr. N.D. Ill. 2006) (citing In re American Telecom Corp., 304 B.R. 867, 869-

70 (Bankr. N.D. Ill. 2004)); see also In re Lang, 398 B.R. 1, 4 (Bankr. N.D. Iowa 2008). The

Trustee in the HRN bankruptcy case filed a Report of No Distribution on January 8, 2019,

indicating he “made a diligent inquiry into the financial affairs of the debtor(s) and the location of

the property belonging to the estate; and there is no property available for distribution from the

estate over and above that exempted by law.” The report indicated any assets owned by the Debtor

had no net value to the Debtor or the estate. As there are no assets to distribute to creditors, the

Debtor’s corporate chapter 7 case serves no bankruptcy purpose. This case would thus place an

additional burden on the Court’s docket without impacting Plaintiff’s bankruptcy case. Similarly,

the bankruptcy estate will not be impacted in any way if the Ocwen Defendants are ordered to

correct any credit reporting made with regard to the property at 4596 Meadow Creek Path. Landy

v. H&R Block Mortg., LLC (In re Landy), No. 18-55697-LRC, 2019 WL 6112333, at *2 (Bankr.

N.D. Ga. Nov. 15, 2019).

       Moreover, any issues relating to the property can be resolved in another forum, and

Plaintiff can pursue a determination of its property interests in a court with jurisdiction. Plaintiff

has also demanded a jury trial. Abstention will not prejudice any party; if anything, this case can

be managed more efficiently in state court. Thus, even if the case were not dismissed, the Court

would abstain from hearing it under 28 U.S.C. § 1334(c).

       IT IS ORDERED that the Motion is GRANTED.


                                                 12
Case 19-05312-wlh     Doc 69    Filed 01/27/20 Entered 01/27/20 10:15:12   Desc Main
                               Document      Page 13 of 13


      IT IS FURTHER ORDERED that the Complaint is DISMISSED as to the Ocwen

Defendants.

                                 END OF DOCUMENT



Elizabeth J. Campbell
John Michael Kearns
Terminus 200, Suite 1200
3333 Piedmont Road NE
Atlanta, GA 30305

HRN Group, LLC
4596 Meadow Creek Path
Lithonia, GA 30038




                                          13
